Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
CLAIMS
1-21. (Canceled)

(Currently amended) An image processing unit comprising:
depth acquisition circuitry configured to:
receive a first electronic image of various objects after a first camera captures the first electronic image,
receive a second electronic image of the various objects after a second camera captures the second electronic image, and
process a parallax of the first electronic image and the second electronic image in a manner that generates a depth map, the depth map includes information pertaining to distances from a reference position to the various objects; and
object detection circuitry configured to:
receive a main electronic image of the various objects after a main camera captures the main electronic image, 
process the depth map so as to obtain a detection region of the main electronic image, and 
detect, in the detection region, a specific one of the various objects without detecting another of the various objects in any other region of the main electronic image.

process a parallax of the first electronic image and the second electronic image in a manner that generates a depth map, the depth map includes information pertaining to distances from a reference position to the various objects; and
23-40 (original)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FRANK F HUANG/               Primary Examiner, Art Unit 2485